Citation Nr: 0900902	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
March 1970. Service personnel records in the veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon as well as the Purple 
Heart medal.  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to service 
connection for heart disease as well as entitlement to a 
TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in July 2003, December 
2003, March 2005, April 2006, and March 2008.

The veteran is seeking service connection for heart disease 
as secondary to his service-connected PTSD.  As an initial 
matter, the Board notes that the veteran's representative 
submitted additional evidence to the Board in support of the 
veteran's claim in December 2008.  Additional new evidence 
associated with the record consists of an internet news 
article dated in November 1999 and is pertinent to the 
veteran's service connection claim.  The November 1999 
article discusses a study that suggests that PTSD and other 
types of severe psychological distress may actually cause 
heart disease.  Unfortunately, the article submitted by the 
veteran's representative did not include a waiver of agency 
of original jurisdiction review of this evidence.  As the 
veteran and his representative have not waived agency of 
original jurisdiction consideration of the evidence submitted 
in December 2008, the case must be remanded for additional 
development.  See 38 C.F.R. § 20.1304(c) (2008).

In an August 2005 VA treatment note as well as in a February 
2008 VA PTSD examination report, the veteran also indicated 
that he was awarded entitlement to Social Security 
Administration (SSA) disability benefits due to his claimed 
heart condition.  The Court has held that where there is 
notice the veteran is receiving SSA disability benefits VA 
has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372- 3 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matters on appeal.

The veteran further contends that he is entitled to a TDIU, 
as his service-connected disabilities render him 
unemployable.  A review of the record reveals that the 
veteran is presently service-connected and in receipt of a 50 
percent disability rating for PTSD and a 10 percent 
disability rating for fragment wounds of the arms, legs, 
back, head, and left elbow with fracture.  In this case, the 
Board finds the claim for a TDIU is inextricably intertwined 
with the claim for entitlement to service connection that is 
currently appeal; therefore, it must be remanded with the 
service connection claim discussed above for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In a December 2003 VA general medical examination report, the 
examiner indicated that he did not review the veteran's 
claims file and diagnosed coronary artery disease, peripheral 
vascular disease, and PTSD.  Thereafter, the examiner opined 
that the veteran was unemployable related to cardiac disease.  
In a February 2008 VA PTSD examination report, the examiner 
indicated that he did not review the veteran's claims file.  
After conducting an examination and interviewing the veteran, 
the examiner diagnosed PTSD, depressive disorder, and alcohol 
abuse.  He further noted that the combination of physical and 
psychiatric disabilities rendered the veteran unable to work 
at that time.  Consequently, the Board has determined that a 
current medical opinion based on review of the complete 
record concerning whether the veteran's service-connected 
disabilities, alone, render him unable to obtain or retain 
substantially gainful employment would also be helpful in 
assessing whether the veteran is entitled to the assignment 
of a TDIU rating.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The appellant is hereby notified that 
it is his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2008).

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in New 
York, New York identified as New York HHS; however, as the 
claims file only includes records from that facility dated up 
to March 2008, any additional records from that facility 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.

In a December 2008 statement, the veteran's representative 
also indicated that VA did not obtain or consider the 
veteran's vocational rehabilitation records.  The Board notes 
that a February 1989 VA letter of record discusses the 
veteran's entitlement to participate VA's vocational 
rehabilitation program.  Consequently, any VA Vocational 
Rehabilitation and Education file complied for this veteran 
should be obtained and associated with the claims folder.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
heart disease as well as service-
connected PTSD and fragment wounds since 
service.  Of particular interest are any 
outstanding VA records of evaluation 
and/or treatment of the veteran's claimed 
heart disease as well as service-
connected PTSD and fragment wounds 
disabilities, for the period from March 
2008 to the present, from the New York 
VAMC.  Also of particular interest are 
any outstanding private or VA records of 
evaluation and/or treatment of the 
veteran's claimed heart disease prior to 
January 1998.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.

3.  The veteran's VA Vocational 
Rehabilitation and Education file should 
be obtained and associated with the 
claims folder.

4.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether his service-
connected disabilities alone would cause 
him to be unemployable.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examining physician 
should note all of the veteran's 
disabilities.  All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth 
in the examination report.  The examiner 
is to indicate whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's service-
connected disabilities alone would 
preclude his obtaining and retaining 
substantially gainful employment.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the March 2008 SSOC.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


